—In a neglect proceeding pursuant to Family 10, mother appeals from an order of the Family Court, Queens County (Ramseur, R.), dated September 23, 2011, which, after a permanency hearing, continued the subject child’s placement in foster care.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The mother’s appeal from the order dated September 23, 2011, which, among other things, continued placement of the subject child in foster care, has been superseded by orders dated March 20, 2012, and September 18, 2012, respectively, from which no appeals have been taken. Accordingly, the appeal must be dismissed as academic (see Matter of Anthony C. [Juan C.], 99 AD3d 798, 799 [2012]; Matter of Anthony B.-A. [Chandra B.], 88 AD3d 702 [2011]; Matter of Joseph A. [Fausat O.], 78 AD3d 826 [2010]). The appeal also must be dismissed as academic since the period of placement has expired (see Matter of Nazier B. [Anita B.], 96 AD3d 1049, 1050 [2012]; Matter of Emanuel Q. [Luis M.], 73 AD3d 1181 [2010]).
The mother’s remaining contentions concerning the order of disposition are not properly before this Court, since she did not appeal from that order (see CPLR 5515; Matter of Idhailia P. [Philip S.P.], 95 AD3d 1333, 1335 [2012]; Matter of Jamaica M. [Hakeem N.], 90 AD3d 1105, 1106-1107 [2011]; Matter of Jahmeiah S.-W, 21 AD3d 564, 565 [2005]). Skelos, J.P., Angiolillo, Chambers and Hinds-Radix, JJ., concur.